DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chabin et al. (U.S. Pub. No. 2020/0160515) in view of Dutta et al. (U.S. Pub. No. 2021/0097678).
As to claims 1, 8 and 15, Chabin et al. teaches a computer-implemented method of detecting a fracture (i.e., “processing a medical image”, Abstract; and Paragraph [0024])/system for detecting a fracture (i.e., “data processing system 100 includes a processor 102 configured to process a medical image”, Paragraph [0037]), the system comprising: an electronic processor configured to (i.e., “processor 102”, Paragraph [0038])/non-transitory computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions (i.e., “memory 106 may be any suitable non-transitory form of memory”, Paragraph [0043]), the set of functions comprising:
receiving a chest x-ray image (i.e., “medical image data representing a medical image of at least a portion of a vertebral column is received”, Paragraph [0046]; and Paragraph [0055]);
identifying a plurality of vertebrae represented in the chest x-ray image (i.e., “determine a plurality of positions within the image, each of the plurality of positions corresponding to a position relating to a vertebral bone within the vertebral column … The plurality of positions may each include a coordinate within the medical image. For example, each coordinate represents a central point of a respective vertebral bone”, Paragraphs [0047]-[0048]); and
extracting a plurality of image patches from the chest x-ray image (i.e., “the plurality of positions may include positions representing one or more regions of interest”, Paragraph [0049]), each image patch of the plurality of image patches including a portion of the chest x-ray image representing one of the plurality of vertebrae identified in the chest x-ray image (i.e., “each region of interest bounding a respective vertebral bone”, Paragraph [0049]).
However, Chabin et al. does not explicitly disclose sequencing the plurality of image patches into an ordered sequence of image patches; and assigning, with a deep learning model applied to the ordered sequence of image patches, a classification to each of the plurality of image patches indicating whether the image patch represents a fractured vertebra or an unfractured vertebra.
Dutta et al. teaches sequencing the plurality of image patches (i.e., “the one or more segmentation masks associated with the vertebrae included in the CT image 112 can correspond to a vertebrae C1 region, a vertebrae C2 region, a vertebrae C3 region, a vertebrae C4 region, a vertebrae C5 region, a vertebrae C6 region and/or a vertebrae C7 region of the anatomical region (e.g., a spine anatomical region, a cervical spine anatomical region, etc.) related to the CT image 112”, Paragraph [0026]) into an ordered sequence of image patches (See for example, FIG. 5, “medical diagnosis data 114”, Paragraph [0046]); and
assigning, with a deep learning model (i.e., “a deep learning architecture can be provided to facilitate detection of a medical fracture condition (e.g., a spine fracture, a cervical spine fracture, a vertebrae fracture, etc.) based on a vertebrae segmentation model and a fracture segmentation model”, Paragraph [0021]) applied to the ordered sequence of image patches, a classification to each of the plurality of image patches indicating whether the image patch represents a fractured vertebra or an unfractured vertebra (i.e., “the fracture classification data 502 can include a first binary score (e.g., fracture or non-fracture) for a vertebrae C1 region, a second binary score (e.g., fracture or non-fracture) for a vertebrae C2 region, a third binary score (e.g., fracture or non-fracture) for a vertebrae C3 region, a fourth binary score (e.g., fracture or non-fracture) for a vertebrae C4 region, a fifth binary score (e.g., fracture or non-fracture) for a vertebrae C5 region, a sixth binary score (e.g., fracture or non-fracture) for a vertebrae C6 region and/or a seventh binary score (e.g., fracture or non-fracture) for a vertebrae C7 region”, Paragraph [0046]; and Paragraphs [0048]-[0049] and [0054]).
Chabin et al. and Dutta et al. are combinable because they are from the field of digital image processing for medical imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chabin et al. by incorporating the sequencing of the plurality of image patches into an ordered sequence of image patches, and assigning, with a deep learning model applied to the ordered sequence of image patches, a classification to each of the plurality of image patches indicating whether the image patch represents a fractured vertebra or an unfractured vertebra.
The suggestion/motivation for doing so would have been to facilitate the detection and diagnosis of a medical condition.
Therefore, it would have been obvious to combine Dutta et al. with Chabin et al. to obtain the invention as specified in claims 1, 8 and 15.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chabin et al. in view of Dutta et al. as applied to claims 1, 8 and 15 above, and further in view of Watanabe et al. (U.S. Pub. No. 2022/0051398).  The teachings of Chabin et al. and Dutta et al. have been discussed above.
As to claims 6, 13 and 19, Chabin et al. and Dutta et al. do not explicitly disclose wherein receiving the chest x-ray image includes receiving one selected from a group consisting of a frontal chest x-ray image and a lateral chest x-ray image.
Watanabe et al. teaches receiving the chest x-ray image includes receiving one selected from a group consisting of a frontal chest x-ray image and a lateral chest x-ray image (i.e., “estimation data 120 is image data of a plain X-ray image obtained by X-ray exposure to the head, image data of a plain X-ray image obtained by X-ray exposure to the neck, image data of a plain X-ray image obtained by X-ray exposure to the chest … The estimation plain X-ray image may be a frontal image in which the front of the part of interest appears or a side image in which the side of the part of interest appears”, Paragraph [0048]).
Chabin et al., Dutta et al. and Watanabe et al. are combinable because they are from the field of digital image processing for medical imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Chabin et al. and Dutta et al. by incorporating the receiving of the chest x-ray image includes receiving one selected from a group consisting of a frontal chest x-ray image and a lateral chest x-ray image.
The suggestion/motivation for doing so would have been to process and diagnose images where the vertebra might appear.
Therefore, it would have been obvious to combine Watanabe et al. with Chabin et al. and Dutta et al. to obtain the invention as specified in claims 6, 13 and 19.

Allowable Subject Matter
Claims 2-5, 7, 9-12, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664